DETAILED ACTION
Status of the Claims
	Claims 138-160 are pending in this application. Claims 138-160 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
The instant application claims priority from the foreign priority application #CA3040532 filed on 04/17/2019 and the benefit of priority is granted. 
Information Disclosure Statement
The information disclosure statements from 12/06/2021, 06/24/2020 and 04/17/2020 have been considered by the examiner. 
Claim Objections
Claims 144, 150, 154 and 157 are objected to because of the following informalities:  
In claim 144, “lauroylpoloxyl-32 glycerides” needs to say “lauroyl poloxyl-32 glycerides”, “propylene glycol mono laurate” needs to say “propylene glycol monolaurate” and “propylene glycol di laurate” needs to say “propylene glycol dilaurate”. 
In claim 150, “lauroylpoloxyl-32 glycerides” needs to say “lauroyl poloxyl-32 glycerides”, “Polyoxyl-32 stearate” needs to say “polyoxyl-32 stearate”, “polyvinyl caprolactam-polyvinyl acetate- polyethylene glycol graft co-polymer” needs to say “polyvinyl caprolactam-polyvinyl acetate- polyethylene glycol graft copolymer”, and “alpha-, beta- or gamma cyclodextrins” needs to say “alpha-, beta- or gamma- cyclodextrins”. 
In claim 154, cineol and eucalyptol are synonyms for the same compound. Applicant needs to delete or change one of them as appropriate. 
In claim 157, “magnesium-alumino-metasilicates” needs to say “magnesium aluminometasilicate” and “hyper porous silica” needs to say “hyperporous silica”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 150 and 154 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 150, adequate description is lacking for “cyclodextrins and derivatives thereof”. The specification does not define what cyclodextrins derivatives are and doesn’t provide any guidance as to what they are limited to.  Cyclodextrin derivatives may include various derivations including additional groups and modifications producing compounds with different chemical properties and functions.  The genus of cyclodextrin derivatives is not described by a more specific definition of “derivatives” or enough representative species or subgenre of compounds that are considered cyclodextrin derivatives to properly describe the genus of cyclodextrin derivatives.  Applicant may amend the claim to provide for more specific species of cyclodextrin derivatives that the specification has support for.  
In claim 154, adequate description is lacking for “derivatives thereof … terpenes”. The specification does not define what terpene derivatives are and doesn’t provide any guidance as to what they are limited to.  Terpene derivatives may include various derivations including additional groups and modifications producing compounds with different chemical properties and functions.  The genus of terpene derivatives is not described by a more specific definition of “derivatives” or enough representative species or subgenre of compounds that are considered terpene derivatives to properly describe the genus of terpene derivatives.  Applicant may amend the claim to provide for more specific species of terpene derivatives that the specification has support for.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 150 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 150, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Applicant recites “pea proteins (globulins, albumins, glutelins proteins)”. Thus, there is a broad recitation as “pea proteins” and narrow recitation of “(globulins, albumins, glutelins proteins)” in parenthetical notations. The claim is considered indefinite because there is a question or doubt as to whether the species introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of compact prosecution, the examiner will consider the claims in both the broader and narrower aspects.  That is, the examiner will consider the parentheticals as optional until the issue is resolved, but also make note of areas in references that provide for such species.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 138-160 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim Garti et al (WO2018061007A1, publication date: 04/05/2018) (Hereinafter Garti) and Vinod Kumar Reddy Bondu et al (US20120276199A1, publication date: 11/01/2012) (Hereinafter Bondu).
Regarding claim 138, Garti teaches “cannabinoid-loaded formulations” (abstract) wherein the formulations comprise “lozenges” (page 17 line 4). Regarding the “for improved delivery of cannabinoids to mucosal surfaces” language, this is merely an intended use for the lozenge composition that is being claimed. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02). Regarding the instant limitation of “a mucosal delivery enhancing component comprising one or more cannabinoids, an agent with hydrophobic interacting properties and one or more solid particles”, Garti teaches “A cannabinoid-loaded formulation comprising at least one oil, at least one hydrophilic surfactant, at least one co-surfactant, and at least 0.1 wt% of at least one cannabinoid” (claim 1) “wherein said at least one hydrophilic surfactant is selected from polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monooleate, and polyoxyeyhylene esters of saturated and unsaturated castor oil, ethoxylated monglycerol esters, ethoxylated fatty acids and ethoxylated fatty acids of short and medium and long chain fatty acids” (claim 9). Even though Garti defines these compounds as hydrophilic surfactants, these compounds meet the “an agent with hydrophobic interaction properties” limitation of the instant claim because the instant specification defines this term as “the meaning of the wording "an agent with hydrophobic interacting properties" is intended to mean that the agent or part of the agent possesses properties that are relatively hydrophobic compared to the one or more cannabinoids or a media that the agent interacts with. For instance, if the agent is an oil, the agent will interact with saliva which is considered hydrophilic. Also, if the agent is an emulsifier having a part that is hydrophobic, this is also considered to be within the definition. Additionally, if the agent interact with the one or more cannabinoids by hydrophobic interaction, such as the case is for cyclodextrin or certain polymers or fatty acids, this would also be within the definition” (instant specification page 10). The said hydrophilic surfactants taught by Garti are emulsifiers having a part that is hydrophobic. Garti also teaches solid particles such as “corn starch, potato starch, alginic acid, microcrystalline cellulose, acacia, gelatin, guar gum, colloidal silicon dioxide, talc, magnesium stearate, calcium stearate, zinc stearate, stearic acid, and other excipients” (page 17 lines 13-15) for its solid oral formulations. Since all of the ingredients of the instantly claimed “mucosal delivery enhancing component” is now met, “mucosal delivery enhancing” language is interpreted as intended use. Regarding the instant limitation of “the agent with hydrophobic interacting properties forming an encapsulation of the one or more cannabinoids”, Garti teaches “the formulations of this disclosure are constituted by oil droplets which solubilize CBD surrounded by surfactants and co-surfactants. When in the concentrate form (i.e. in the absence of water), the system is arranged in a reverse micelle structure, and when mixed with small amounts of aqueous media, hydrated and solvated surfactants are formed. Upon further dilution with aqueous phase oil-in-water (O/W) nanodroplets entrapping into their oil core the CBD molecules are formed. When diffusion coefficients of CBD and the surfactant are of a similar order of magnitude (when measured in the microemulsion system), the CBD will remain entrapped within the oil core during the structural transformations of the system (i.e. the changes in structure due to dilution); this is a result of the interactions (physical complexation) between the CBD and the surfactants and/or co-surfactants, thus stabilizing the formulation and preventing undesired release of the CBD from the oil core. Release of the CBD from the formulation will occur upon interaction of the droplets with target biological membranes after administration to the subject to be treated” (page 28 lines 1-14). The droplet that is formed when CBD is surrounded by surfactants and co-surfactants meet the limitation of “the agent with hydrophobic interacting properties forming an encapsulation of the one or more cannabinoids” especially since the instant specification defines encapsulation as “the meaning of the wording "encapsulation" is intended to mean that the one or more cannabinoids are completely encapsulated or at least a major part, such as more than 50% or more than 75%, of the cannabinoids are encapsulated within the "agent with hydrophobic interacting properties". This may be as part of a solution, dispersion, solid composition, granule, cavities of molecules, or the like. Hence, the one or more cannabinoids are generally only to a minor degree exposed to the environment in the lozenge formulation or lozenge and the encapsulation forms a microenvironment to the one or more cannabinoids” (instant specification page 10). Regarding the instant limitation of “the encapsulation being reversibly associated with the one or more solid particles”, the instant specification defines “the wording "the encapsulation being reversibly associated with the one or more solid particles" or similar wording is intended to mean that the encapsulation with the one or more cannabinoids are in contact with the one or more solid particles and are not loosely distributed within the mucosal delivery enhancing component. During storage of the lozenge composition and during storage of a lozenge, the encapsulations are generally associated with the one or more solid particles. This may be in form of physical interaction, adsorption, chemical contact, or the like. However, during use in the oral cavity in contact with saliva, the intention is that the cannabinoids within the encapsulation may be detached or released from the one or more solid particles, so that the one or more cannabinoids may target mucosal surfaces. The meaning of "reversibly" is therefore intended to mean that the one or more solid particles work as a means to carry the one or more cannabinoids within the encapsulation before use and to secure delivery of the one or more cannabinoids. Also, the one or more solid particles and the encapsulation may work to secure a microenvironment that may provide a more stable composition” (instant specification page 9). Since, Garti teaches tablet and lozenge compositions comprising solid particles (page 17 of Garti), these would be added to the encapsulated CBD formulations of Garti, and since Garti teaches “Release of the CBD from the formulation will occur upon interaction of the droplets with target biological membranes after administration to the subject to be treated” (page 28 lines 12-14), the instant limitation is met. Garti also teaches “The cannabinoid is stably contained (i.e. solubilized) within the oil droplets, and is controllably released into the proper administration target. Without wishing to be bound by theory, the cannabinoid-oil-surfactant system forms strong reversible molecular interactions, thus permitting solubilization of the cannabinoid within the oil droplets of the microemulsion” (page 16 lines 13-16). 
Regarding claim 140, Garti teaches as discussed above. 
Regarding claim 141, Garti teaches emulsifiers (discussed above). Garti also teaches “the formulation further comprises at least one solvent” (claim 12, page 8 line 32, tables 1-1, 1-2, 1-3, 1-4, 1-5).
Regarding claim 142, Garti teaches emulsifiers as surfactants (discussed above). 
Regarding claim 143, Garti’s teaching of “The formulations are self-assembled microemulsion systems of nanodroplets, comprising surfactants and oil” (page 3 lines 22-23) provides the evidence that the surfactants (emulsifiers) used by Garti are self emulsifying agents. 
Regarding claim 144, Garti teaches “wherein said at least one hydrophilic surfactant is selected from polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monooleate, and polyoxyeyhylene esters of saturated and unsaturated castor oil, ethoxylated monglycerol esters, ethoxylated fatty acids and ethoxylated fatty acids of short and medium and long chain fatty acids” (claim 9). Garti also teaches Cremophor EL castor oil (table 1-1) which is PEG-35 castor oil, Tween 80 (table 1-2) which is polyoxyethylene (80) sorbitan monooleate. Garti also teaches “HECO40 (ethoxy 40 hydrogenated castor oil), Labrasol (oleoyl macrogolglycerides), glycerol, and sucrose mono/dilaurate” (page 9 lines 27-28). 
Regarding claim 145, Garti teaches an oil carrier which is discussed above. 
Regarding claim 146, Garti teaches cannabinoid extract (claim 28) obtained by oil extraction (claim 29). 
Regarding claim 147, Garti teaches solvents which is discussed above. 
Regarding claim 148, Garti teaches propylene glycol (1,2 propandiol) (page 8 line 22) polyglyceryl-3 dioleate (page 7 line 32), polyethylene glycol (page 8 line 13).
Regarding claim 149, Garti teaches “solubilizers” (page 16 line 21). 
Regarding claim 150, Garti teaches “cyclodextrins” (page 9 line 21). Even though Garti doesn’t mention whether the cyclodextrins are alpha, gamma or beta, since the instant claim claims all three, Garti meets these limitations. 
Regarding claim 151, Garti teaches as discussed above. 
Regarding claim 153, Garti teaches terpenes (page 6 line 30). 
Regarding claim 154, Garti teaches limonene (claim 8, page 7 line 9, page 9 line 24, tables 1-2, 1-4) and menthol (claim 8).
Regarding claim 157, Garti teaches “microcrystalline cellulose” (page 17 line 13), “talc” (page 17 line 14), and “starch” (page 17 line 13).
Regarding claim 158, Garti teaches “mannitol” (page 17 line 13). Garti also teaches “sorbitol, lactitol, xylitol” (page 8 line 14). 
Regarding claims 159-160, Garti teaches as discussed above. Bondu teaches sifting drug and microcrystalline cellulose through a sieve to make granules of the drug (in Bondu paragraphs 107-108).
Regarding claims 138-139, 152 and 159-160, the instant limitation of “an extragranular component blended with the mucosal delivery enhancing component comprising one or more extragranular sugar alcohols” is not met by Garti because even though Garti teaches sugar alcohols such as mannitol, erythritol and sorbitol, their additions are for either lyophilization of the droplets (which lack solid particles) (page 36), or as a co-surfactant (page 8) which would also be added prior to addition of solid particles. 
Regarding claim 155, Garti does not recite a weight ratio of the one or more cannabinoids relative to the one or more solid particles. 
Regarding claim 156, Garti teaches its formulation to be diluted (80% dilution) (table 5-2), while this suggests that, when formulated as a lozenge, the mucosal delivery enhancing component (CBD with surfactants, co-surfactants, solvents etc) would be within the instantly claimed range of 5 to 50%, there is no direct teaching of what percent of this component would be of the lozenge overall. 
Regarding claim 138, Bondu teaches taste masked pharmaceutical formulations (abstract) wherein the extragranular component comprises mannitol (sugar alcohol) (example 4). 
Regarding claim 139, Bondu teaches a content of mannitol (sugar alcohol) in the extragranular component at 64% by weight of the composition (example 4). 
Regarding claim 152, Bondu teaches weight ratio of the master granule component relative to the one or more extragranular sugar alcohols as 1:2.8 (example 1), 1:3.1 (example 4), 1:2.6 (example 5), and 1:2.4 (example 6). Calculations are done by adding extragranular sugar alcohol components’ weights and dividing that number by total weight of all intra (master) granular components. A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
Regarding claim 155, Bondu teaches a weight ratio of an active ingredient (Fexofenadine hydrochloride) relative to the one or more solid particles (microcrystalline cellulose) of 1:2 (examples 1-3), 1:1 (example 4) and 1:1.5 (example 5). 
Regarding claim 156, Bondu teaches an extragranular component which totals 340 mg per tablet while teaching an intragranular component which totals 130 mg per table (example 1A). This results in an intragranular component that is about 28% of the tablet, which meets the claim limitation. 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Garti and Bondu and achieve the instant invention. A person or ordinary skill in the art would be motivated to create a composition to mask the taste of cannabinoids due to its unpleasant taste and Bondu et al. provides taste masked pharmaceutical formulations where an aspect of the application relates to “taste masked” orally disintegrating tablets (paragraph [0054]) and uses sugar alcohols in the extragranular component. For this reason, one would be motivated to simply adapt the sugar alcohol contents in Bondu into the compositions in Garti to arrive at the instant application compositions with a reasonable expectation of masking the cannabinoid taste in Garti lozenge formulations. 

Claims 138-147, 149, 152, 155, 157 and 159-160 are rejected under 35 U.S.C. 103 as being unpatentable over Brian A. Whittle et al (US6730330B2, publication date: 05/04/2004) (Hereinafter Whittle) and Vinod Kumar Reddy Bondu et al (US20120276199A1, publication date: 11/01/2012) (Hereinafter Bondu).
Regarding claim 138, The term “lozenge” is not being given patentable weight over the teaching of “tablet” because a lozenge is simply a medicinal tablet and the two terms are used interchangeably in the art as well as the instant application (page 8, paragraph 3 in the instant specification). Other preamble considerations are addressed above. Whittle teaches “A pharmaceutical formulation for use in administration of cannabinoids via a mucosal surface, the formulation comprising tetrahydrocannabinol (THC) and cannabidiol (CBD) and a matrix comprising at least one agent which is both a self-emulsifier and a cannabinoid solubilizer, said agent when hydrated forming an emulsion containing said THC and CBD which is capable of adhering reversibly to a mucosal surface and allowing controlled release of the THC and CBD.” (claim 1) “wherein the matrix further comprises one or more viscolising agents” (claim 7) “wherein the viscolising agent is starch” (solid particle) (claim 11), and wherein the formulation is in the form of a “compressed tablet” (claim 12). “said agent when hydrated forming an emulsion containing said THC and CBD” teaching meets the “the agent with hydrophobic interacting properties forming an encapsulation of the one or more cannabinoids” limitation and the emulsifiers taught by Whittle meet the ”agent with hydrophobic interaction properties” which is discussed above.   Whittle teaches solid dosage forms (example 7, example 9 of molded forms with sorbitol).   Example 3 provides for a melting tablet that melts in the mouth, which is what happens to a lozenge.  
Regarding claim 140, Whittle teaches “Glyceryl monostearate (self emulsifying) and Polysorbate 80” (emulsifiers) and “hemp oil” (oil carrier) (example 8). Additionally, even though “polyoxyethylene castor oil” is taught as an emulsifier (claim 3) it is also taught to be a solubilizer and since it is an oil, it also satisfies the oil carrier limitation. 
Regarding claim 141, Whittle teaches solvents such as ethanol (example 6). 
Regarding claims 142-143, Whittle teaches as discussed above. 
Regarding claim 144, Whittle teaches “wherein said agent which is both a self-emulsifier and a cannabinoid solubilizer is selected from the group consisting of glycerol monooleate, glycerol monostearate, medium chain triglycerides, polyethoxylated castor oil, polyoxyethylene alkyl ethers, polyoxyethylene ethers, polyoxyethylene fatty acid eaters, polyoxyothylene stoarates and sorbitan esters” (claim 2) and “polysorbate 80” (example 6) which is “polyoxyethylene (20) sorbitan monooleate”. 
Regarding claim 145, Whittle teaches as discussed above. 
Regarding claim 146, Whittle teaches “at least one cannabis extract” (claims 14-15) which is interpreted as “cannabinoid oil extract”. 
Regarding claim 147, Whittle teaches as discussed above. 
Regarding claim 149, Whittle teaches as discussed above. 
Regarding claim 155, Whittle teaches Tetrahydrocannabinol (one or more cannabinoids) at 5 parts and soluble starch (solid partice) at 10 parts, resulting in a 1:2 ratio. 
Regarding claim 157, Whittle teaches starch as discussed above. 
Regarding claim 159, Whittle teaches as discussed above. 
Regarding claim 160, Whittle teaches as discussed above. Whittle teaches sugar alcohols as solubilizers (C3 lines 45-49) which meets the claim limitation of sugar alcohols. 
Regarding claim 138, 152 and 159-160, while Whittle teaches sugar alcohols as solubilizers (C3 lines 45-49), they are a part of the mucosal delivery enhancing component. Whittle also doesn’t teach an extragranular component. 
Regarding claim 139, Whittle doesn’t disclose an amount for sugar alcohols. 
Regarding claim 159, Whittle doesn’t teach microcrystalline cellulose. 
Regarding claim 138, Bondu teaches taste masked pharmaceutical formulations (abstract) wherein the extragranular component comprises mannitol (sugar alcohol) (example 4). 
Regarding claim 139, Bondu teaches a content of mannitol (sugar alcohol) in the extragranular component at 64% by weight of the composition (example 4). 
Regarding claim 152, Bondu teaches weight ratio of the master granule component relative to the one or more extragranular sugar alcohols as 1:2.8 (example 1), 1:3.1 (example 4), 1:2.6 (example 5), and 1:2.4 (example 6). Calculations are done by adding extragranular sugar alcohol components’ weights and dividing that number by total weight of all intra (master) granular components. A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
Bondu teaches sifting drug and microcrystalline cellulose through a sieve to make granules of the drug (paragraphs 107-108). 
Bondu teaches a solid form for the composition (claim 1 of Bondu). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Whittle and Bondu and achieve the instant invention. A person or ordinary skill in the art would be motivated to create a composition to mask the taste of cannabinoids due to its unpleasant taste and Bondu et al. provides taste masked pharmaceutical formulations where an aspect of the application relates to “taste masked” orally disintegrating tablets (paragraph [0054]) and uses sugar alcohols in the extragranular component. For this reason, one would be motivated to simply adapt the sugar alcohol contents in Bondu into the compositions in Whittle to arrive at the instant application compositions with a reasonable expectation of masking the cannabinoid taste.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 138-160 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 14-15, 20 and 22 of copending Application No. 17/559,598 (reference application) in view of Nissim Garti et al (WO2018061007A1, publication date: 04/05/2018) (Hereinafter Garti).
Instant claims 138 and 145 are obviated by claim 1 of the reference application in view of Garti. Garti teaches the encapsulation of cannabinoids (discussed above).
Instant claim 139 is obviated by claim 14 of the reference application. 
Instant claim 140 is obviated by claim 1 of the reference application in view of Garti. Garti teaches the emulsifiers (discussed above).
Instant claims 141-144 and 147-148 are obviated by claim 1 of the reference application in view of Garti. Garti teaches solvents (discussed above).
Instant claim 146 is obviated by claim 1 of the reference application in view of Garti. Garti teaches cannabinoid oil extracts (discussed above).
Instant claims 149-150 are obviated by claim 1 of the reference application in view of Garti. Garti teaches solubilizers (discussed above).
Instant claim 151 is obviated by claim 1 of the reference application in view of Garti. Garti teaches cyclodextrins (discussed above).
Instant claim 152 is obviated by claim 15 of the reference application.
Instant claim 153 is obviated by claim 7 of the reference application.
Instant claim 154 is obviated by claim 1 of the reference application in view of Garti. Garti teaches limonene and menthol (discussed above).
Instant claim 155 is obviated by claim 8 of the reference application.
Instant claim 156 is obviated by claim 20 of the reference application.
Instant claim 157 is obviated by claim 1 of the reference application in view of Garti. Garti teaches the claimed solid particles (discussed above).
Instant claim 158 is obviated by claim 22 of the reference application.
Instant claim 159 is obviated by claim 1 of the reference application in view of Garti. Garti teaches the encapsulation of cannabinoids (discussed above). Garti also teaches microcrystalline cellulose (discussed above).
Instant claim 160 is obviated by claims 1 and 22 of the reference application in view of Garti. Garti teaches the encapsulation of cannabinoids (discussed above).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the claims of the reference application with the teachings of Garti and achieve the instant invention. Garti provides the motivation of “improved solubility or solubilization, enhanced bioavailability and absorption by a delivery system” (page 3 lines 3-4). Thus, one would be motivated to incorporate the teachings of Garti into the teachings of the reference application claims with a reasonable expectation of successfully achieving a composition with enhanced bioavailability. 
This is a provisional nonstatutory double patenting rejection as the claims have not yet been patented.

Claims 138-160 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 10, 13 and 15 of U.S. Patent No. 11241413B2 (‘413) in view of in view of Nissim Garti et al (WO2018061007A1, publication date: 04/05/2018) (Hereinafter Garti).
Instant claims 138 and 145 are obviated by claim 1 of ‘413 in view of Garti. Garti teaches the encapsulation of cannabinoids with emulsifiers (discussed above).
Instant claim 139 is obviated by claim 16 of ‘413.
Instant claims 140 is obviated by claim 1 of the reference application in view of Garti. Garti teaches the emulsifiers (discussed above).
Instant claims 141-144 and 147-148 are obviated by claim 1 of ‘413 in view of Garti. Garti teaches solvents (discussed above).
Instant claim 146 is obviated by claim 1 of ‘413 in view of Garti. Garti teaches cannabinoid oil extracts (discussed above).
Instant claims 149-150 are obviated by claim 1 of ‘413 in view of Garti. Garti teaches solubilizers (discussed above).
Instant claim 151 is obviated by claim 1 of ‘413 in view of Garti. Garti teaches cyclodextrins (discussed above).
Instant claim 152 is obviated by claim 2 of ‘413.
Instant claim 153 is obviated by claim 7 of ‘413.
Instant claim 154 is obviated by claim 1 of ‘413 in view of Garti. Garti teaches limonene and menthol (discussed above).
Instant claim 155 is obviated by claim 10 of ‘413.
Instant claim 156 is obviated by claim 2 of ‘413.
Instant claim 157 is obviated by claim 1 of ‘413.
Instant claim 158 is obviated by claim 15 of ‘413 in view of Garti. Garti teaches sugar alcohols (discussed above).
Instant claim 159 is obviated by claims 1 and 13 of ‘413 in view of Garti. Garti teaches the encapsulation of cannabinoids (discussed above). 
Instant claim 160 is obviated by claims 1 and 13 of ‘413 in view of Garti. Garti teaches the encapsulation of cannabinoids (discussed above).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the claims of ‘413 with the teachings of Garti and achieve the instant invention. Garti provides the motivation of “improved solubility or solubilization, enhanced bioavailability and absorption by a delivery system” (page 3 lines 3-4). Thus, one would be motivated to incorporate the teachings of Garti into the teachings of ‘413 claims with a reasonable expectation of successfully achieving a composition with enhanced bioavailability. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/Primary Examiner, Art Unit 1613